DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 06, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (2007/0224990).
Regarding claim 8, Edge discloses an apparatus (see fig.7, element 710 and it description), comprising: at least one processor (see fig.7, element 712, paragraphs [0093-0094] and it description); and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (see fig.7, elements 714, 712, paragraphs [0093-0094] and its description), cause the apparatus at least to: transmit, to a network node, an indication of one or more sensing capabilities of the apparatus (see fig.3, element BTS/BSC, MSC, step 314, fig.7, elements 710, 720, paragraphs [0033], [0038], [0093] and descriptions); receive, from the network node, an indication to report location information of a user equipment (see fig.3, element BTS/BSC, MSC,  step 322, fig.7, elements 710, 720, paragraphs [0033], [0038-0039] and descriptions); transmit, to the user equipment, a message, wherein the message is associated with causing the user equipment to transmit a signal (see fig.3, element BTS/BSC, UE, step 324, fig.7, elements 710, 150, paragraphs [0033], [0038-0039] and descriptions); receive the signal from the user equipment (see fig.3, element BTS/BSC, UE,  step 326, fig.7, elements 150, 710, paragraphs [0033], [0038-0040], [0095] and descriptions); identify the user equipment as based on the signal (see fig.3, element BTS/BSC, MSC, step 326, fig.7, elements 710, 720, paragraphs [0033], [0038-0040] and descriptions); and transmit location information to the network node, wherein the location information identifies a location of the user equipment (see fig.3, element BTS/BSC, MSC, step 328, fig.7, elements 710, 720, paragraphs [0033], [0038-0041] and descriptions).
Regarding claim 9, Edge further discloses the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: determine a location of various objects or users in a cell based on performing sensing prior to transmitting the message (see fig.7, element 712, 714, paragraphs [0033], [0075], [0093-0094] and its description).
Regarding claim 10, Edge further discloses the one or more sensing capabilities comprise at least one of a type of sensing signals supported by the apparatus, a resolution of the one or more sensing capabilities, a frequency of sensing updates, a number of objects or users that the apparatus can track, a velocity estimation capability, or an accuracy of the velocity estimation capability (see paragraph [0033]).
Regarding claim 11, Edge further discloses the message comprises a paging message based on the user equipment being in an idle mode or an inactive mode (see paragraph [0007]).
Regarding claim 12, Edge further discloses the message further comprises a configuration for the signal or an indication of when to measure the signal from a user equipment (see paragraph [0033], [0068], [0077]).
Regarding claim 13, Edge further discloses the message comprises a positioning protocol message based on the user equipment being in a connected mode (see paragraph [0068]).
Regarding claim 14, Edge further discloses the signal is specific to the user equipment, or wherein the signal is specific to a cell with which the user equipment is associated and is associated with operations that are specific to the user equipment (see paragraphs [0005], [0025-0027], [0099]).
Regarding claim 18, Edge further discloses the signal comprises a radar signal, a radar pulse, or a radar sequence (see paragraph [0021-0027], [0033]).
Allowable Subject Matter
Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647